Mr. Presiding Justice Gary delivered the opinion of the Court. This is an action of debt on a Canadian judgment. Pleas rml tiel record, and nil debet, and trial by the court. There are two questions in the case: First, is the exemplification of the record properly certified ? Second, if it be, is the record sufficient to show a valid judgment t As to the first, there is the certificate under his official seal of the local registrar of the High Court, Sault Ste, Marie, “'that amongst the common pleas enrolled in our High Court of Justice for the Province of Ontario, Common Pleas Division at Sault Ste. Marie * * * it is thus contained.” Also the certificate, apparently under the same seal, of the inspector of public offices, that the signature to the first certificate is the signature of the local registrar. Also under the same seal a certificate of the president of that court that the person certifying as local registrar is such, and the signature genuine. And last, a sweeping certificate by the lieutenant-governor of the Province of Ontario, under the seal of the province, to the existence of the court, the official positions of the persons certifying as president and local registrar, the genuineness of their signatures, and that the local registrar has the legal custody of the records of the court. This last certificate is signed, “By Command, J. W. Insor, Secretary of the Province of Ontario.” This certificate as well as the first mentioned is addressed “ Victoria, by the Grace of God, of the Hnited Kingdom of Great Britain and Ireland, Queen, Defender of the Faith, etc., etc. To all to whom these presents shall come, Greeting.” With some misgiving, we hold that we are to assume, or take judicial notice of the organization of the Dominion of Canada, of which the last certificate says that the Province of Ontario is part, and therefore to treat these certificates as competent proof of what they state. Gunn v. Parker, 36 Minn. 177, and cases there cited. As to the second question, the record thus certified is only of the judgment by itself, purporting to be upon a verdict. No process, appearance, pleading, trial, verdict—• nothing preceding the judgment—is in the record produced. This suit was commenced in the Circuit Court on the 27th of March, 1894, and the summons served on the 2d of April. The judgment at Sault Ste. Marie was rendered November 20, 1893. Whether there be any presumption that the plaintiff in error resides here or not, the proximity of these dates suggests that great burdens may be imposed upon our citizens by the rule that a judgment of a court of general jurisdiction must be held to have been rendered in the due exercise of that jurisdiction over person and subject-matter, unless the contrary be shown. Dunbar v. Hallowell, 34 Ill. 168. It would be safer, the affirmative being much easier proved than the negative, if the jurisdiction, at least, over the person, were required to be shown, as in Thurber v. Blackbourne, 1 N. H. 242, and Allen v. Blunt, 1 Blatehford, 480. Perhaps this last ease is distinguishable because of the peculiar character of the United States judicial system. But we must follow the Supreme Court and affirm the judgment.